IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON              FILED
                            OCTOBER 1999 SESSION
                                                        January 25, 2000

ALFONZO E. ANDERSON,                *               Cecil Crowson, Jr.
                                         No. W1999-02036-CCA-R3-PC
                                                  Appellate Court Clerk
      Appellant,                    *    SHELBY COUNTY

V.                                  *    Hon. Joseph B. Dailey, Judge

STATE OF TENNESSEE,                 *    (Post-Conviction)

      Appellee.                     *


For Appellant                            For Appellee

R. Price Harris                          Paul G. Summers
100 North Main, Suite 926                Attorney General and Reporter
Memphis, TN 38103                        425 Fifth Avenue North
                                         Nashville, TN 37243-0493

                                         Clinton J. Morgan
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         Nashville, TN 37243-0493



OPINION FILED:


AFFIRMED - RULE 20



NORMA MCGEE OGLE, JUDGE
                                        OPINION

              The petitioner, Alfonzo E. Anderson, appeals the denial of post-

conviction relief by the Shelby County Criminal Court on January 13, 1999. The
petitioner contends that his attorney’s representation during trial proceedings and on

direct appeal was ineffective and warrants post-conviction relief. Specifically, the

petitioner alleges in his brief the following deficient performance by trial counsel:
              1.     Trial counsel failed to fully investigate the
                     petitioner’s case, including failing to obtain a tape
                     recording of exculpatory testimony by a witness
                     during a preliminary hearing in juvenile court and
                     failing to interview the petitioner’s co-defendant.
              2.     Trial counsel did not provide the petitioner an
                     opportunity prior to trial to review any available
                     discovery.

              3.     Trial counsel failed to adequately review with the
                     petitioner any motions filed on his behalf.

              4.     Trial counsel generally failed to adequately consult
                     with the petitioner during trial proceedings and on
                     direct appeal.

Following a thorough review of the record and the parties’ briefs, we conclude that

this is an appropriate case for affirmance pursuant to Ct. of Crim. App. Rule 20.



              On November 15, 1993, the petitioner was convicted by a jury in the
Shelby County Criminal Court of one count of first degree felony murder and three

counts of aggravated robbery. The petitioner received a sentence of life

imprisonment for the felony murder conviction and sentences of twelve years
imprisonment for each aggravated robbery conviction. The trial court ordered

consecutive service of the life sentence and one twelve year sentence. Noting the

overwhelming evidence of the petitioner’s guilt, this court affirmed the petitioner’s
convictions and sentences on direct appeal. State v. Anderson, No. 02C01-9410-

CR-00243, 1995 WL 555042, at *6 (Tenn. Crim. App. at Jackson, September 20,

1995), perm. to appeal denied, (Tenn. 1996).



              The petitioner filed the instant petition for post-conviction relief in the

Shelby County Criminal Court on August 30, 1996. The post-conviction court

appointed counsel and, on September 11, 1998, conducted an evidentiary hearing.

Following the hearing, on October 6, 1998, the petitioner filed an amended petition
for post-conviction relief. The post-conviction court denied relief, noting that “[t]he

basis for this petition appears to lie more in the frustration of the defendant for

having been convicted than in any ineffective assistance rendered by trial counsel.”
The court concluded:

              Based on the proof that was presented at the evidentiary
              hearing and the record in this cause, it is this Court’s
              opinion that the Petitioner has failed to meet his burden
              in demonstrating that his trial attorney was ineffective in
              his representation. In fact, the contrary is borne out by
              the record. It appears to this court that Mr. Ballin’s
              representation was outstanding in every regard.
              Petitioner’s assertions are not grounded in fact, nor is
              there any indication that if his assertions were true there
              would have been any different result at the trial.



              The petitioner bears the burden in post-conviction proceedings of

proving any factual allegations in his petition by clear and convincing evidence.

Tenn. Code Ann. § 40-30-210(f)(1997). Moreover, on appeal, the findings of fact of

the post-conviction court are afforded the weight of a jury verdict and are conclusive

unless the evidence in the record preponderates against those findings. Henley v.

State, 960 S.W.2d 572, 578-579 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631

(Tenn. Crim. App. 1997). In particular, this court will not reassess the credibility of

witnesses at the post-conviction evidentiary hearing or the weight and value to be
given their testimony. State v. Burns, No. 02S01-9806-CC-00058, 1999 WL
1006315, at *5 (Tenn. at Jackson, November 8, 1999)(renumbered No. W1996-

00004-SC-R11CD, 1999 Term)(publication pending). In contrast, we review de
novo the post-conviction court’s application of the law and the court’s determination

of mixed questions of law and fact. Id. at *6. Our supreme court has recently

observed that the ultimate issue of ineffective assistance of counsel is a mixed
question of law and fact. Id. Accordingly, our review of this issue is de novo.



              In order to establish ineffective assistance of counsel in contravention

of the Sixth Amendment to the United States Constitution and Article I, Section 9 of
the Tennessee Constitution, a petitioner must demonstrate that (1) counsel’s

performance was not within the range of competence demanded of attorneys in

criminal cases, Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and that (2)

counsel’s deficient performance prejudiced the petitioner. Strickland v. Washington,
466 U.S. 668, 687-697, 104 S. Ct. 2052, 2064-2069 (1984). See also Henley, 960

S.W.2d at 579-580; Powers v. State, 942 S.W.2d 551, 557 (Tenn. Code. Ann.

1996). Courts need not address these components in any particular order or even
address both if the petitioner fails to meet his burden with respect to one. Henley,

960 S.W.2d at 580.



             We conclude that the record before this court fails to establish any of

the petitioner’s allegations of ineffective assistance of counsel and, moreover, that

there would be no precedential value to a full opinion in this matter. Accordingly, the
matter is affirmed pursuant to Ct. of Crim. App. Rule 20.




                                                Norma McGee Ogle, Judge



CONCUR:



John H. Peay, Judge



Alan E. Glenn, Judge